Citation Nr: 1811906	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-33 924	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1990 to August 1994 and from July 1996 to September 1996.  He also served on active duty in the United States Army from June 2004 to December 2009.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, a Board Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay but finds that remand for additional development is necessary to adjudicate the claim of entitlement to a TDIU.  

In an April 2013 VA PTSD examination, the Veteran reported that he was currently working full-time with Ability One, a program to help veterans reintegrate into work settings.  He stated that he had anxiety attacks three to four times per week and that he had to leave work early several times per week due to psychological symptoms.  He denied being written up at work, noting that his work was a supportive environment with much flexibility.  

In a VA PTSD examination from July 2016, the Veteran reported that he began working as a contractor/project manager with Metro (presumably the Washington Metropolitan Area Transit Authority ("WMATA")) in March 2016.  He reported that after experiencing increased anxiety and an inability to focus, his employer sent him to see a psychiatrist and psychologist, resulting in him being off work for two months.  It is appears there may be additional records in this regard.  The examiner opined that the Veteran's PTSD symptoms "significantly impact his occupational functioning." 

Unfortunately, records from that psychiatric treatment are not of record.  In his March 2013 VA Form 21-8940, the Veteran stated that he had not worked since December 2009 when he left the Army.  He did not list either Ability One or WMATA as employers.  Consequently, the Veteran should be asked to complete a new VA Form 21-8940 to update his work history over the past five years and any other information, such as education, that may have changed in that time period.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a blank VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability) and request that he complete and return it, updating his employment and educational history since March 2013.  In particular, the Veteran is requested to clearly identify all his employers, full and part-time during the appeal, the average number of hours worked per week, and his job duties.  

2.  After obtaining any necessary release, request the Veteran's post-service private psychiatric treatment that are outstanding, to include those records related to psychiatric treatment directed by/provided as part of his WMATA employment.

3.  After the above development has been undertaken and review of any evidence obtained is complete, undertake any additional development, to include the procurement of a VA examination and/or opinion, if deemed necessary.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




